Cite as 2015 Ark. 297

                SUPREME COURT OF ARKANSAS

IN RE AMENDMENT OF ARKANSAS                       Opinion Delivered   June 25, 2015
RULE OF PROFESSIONAL
CONDUCT 1.15




                                       PER CURIAM

       The Arkansas Access to Justice Commission, with the agreement of the Office of

Professional Conduct, has proposed an amendment to Rule 1.15 of the Arkansas Rules of

Professional Conduct. Proposed new section (d) to Rule 1.15 is set forth below. We

welcome comments from the bar and the public before September 15, 2015. Comments

should be submitted in writing and addressed to Stacey Pectol, Clerk of the Arkansas Supreme

Court, Attn: Rule 1.15, Justice Building, 625 Marshall Street, Little Rock, Arkansas 72201.

       Rule 1.15. Safekeeping property and trust accounts

       ....

       (d) Unclaimed or Unidentifiable Trust Account Funds.

        (1) When a lawyer, law firm, or estate of a deceased lawyer cannot, using reasonable
efforts, identify or locate the owner of funds in its IOLTA or non-IOLTA trust account for
a period of two (2) years, it shall pay the funds to the Arkansas Access to Justice Foundation.
At the time such funds are remitted, the lawyer shall submit to the Arkansas Access to Justice
Foundation and the Office of the Committee on Professional Conduct the name and last
known address of each person appearing from the lawyer’s or law firm’s records to be entitled
to the funds, if known; a description of the efforts undertaken to identify or locate the owner;
and the amount of any unclaimed or unidentified funds.
                                   Cite as 2015 Ark. 297

        (2) If, within two (2) years of making a payment of unclaimed or unidentified funds
to the Arkansas Access to Justice Foundation, the lawyer, law firm, or deceased lawyer’s estate
identifies and locates the owner of funds paid, the Arkansas Access to Justice Foundation shall
refund the sum to the lawyer, law firm, or deceased lawyer’s estate. The lawyer, law firm, or
deceased lawyer’s estate shall submit to the Foundation a verification attesting that the funds
have been returned to the owner. The Arkansas Access to Justice Foundation shall maintain
sufficient reserves to pay all claims for such funds.




                                              2